Detailed Action
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-13 and 21-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 134 S. Ct. 2347 (2014).
The claim(s) recite(s), inter alia,  
receive a message indicating a quantity of remaining hand count credits, the message indicating a patron identifier associated with a user account
store the quantity of remaining hand count credits associated with the patron identifier
receive an authentication request corresponding to the user account
in response to authenticating the user account, send a current quantity of hand count credits 
wherein the current quantity of hand count credits is based at least in part on the quantity of remaining hand count credits
authorize printing of a for the quantity of remaining hand count credits in response to receiving the message
limiting a payout to a multiple of a respective hand count value

The claims appear to recite mere mental processes comprised of steps that can be, through the use of a pen and paper, performed entirely in the mind.  The steps comprise the basic arithmetic steps of maintaining and communicating balances of “hand counts” associated with individual casino patrons.  The step of “authenticating” constitutes extra-solution activity which is insubstantial to the claimed inventive concept.
While there are additional limitations including a “data store,” “at least one computing device,” and first, second and third “gaming devices,” such features constitute basic computer components.  The components are not recited at a level of specificity sufficient to integrate the claims into a practical application.  Thus, the claim(s) does/do not include additional elements sufficient to amount to significantly more than the judicial exception because, beyond the Alice explicitly determined as not amounting to significantly more.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve Rowland whose telephone number is (469) 295-9129.  The examiner can normally be reached on Monday through Thursday, alternate Fridays, 8:30 am to 6:00 pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.